Case
 Case1:20-cv-00278-CCB
      1:20-cv-00278-CCB Document
                         Document1-1
                                  2 Filed
                                     Filed02/03/20
                                           01/31/20 Page
                                                     Page11ofof17
                                                                17




                    Exhibit A
                                                                                          E-FILED; Baltimore County Circuit Court
                Case
                 Case1:20-cv-00278-CCB
                      1:20-cv-00278-CCB Document
                                         Document1-1
                                                  2 Filed
                                                      Filed
                                                  Docket:  02/03/20
                                                             01/31/20
                                                          11/4/2019 5:49Page
                                                                         Page
                                                                         PM;  22ofof17
                                                                                     17 11/4/2019 5:49 PM
                                                                             Submission:



Deficient per Rule 20-203(d). Unless corrected, not a valid pleading or paper
          OWEN FEIL                                                          INTHE
          2600 Netherland Avenue
          Bronx, New York 10463,                                             CIRCUIT COURT

                   Plaintiff,                                                FOR

          v.                                                                 BALTIMORE COUNTY

          GOUCHER COLLEGE                                                    Case No.: C-03-CV-19-004089
          1021 Dulaney Valley Road
          Baltimore, Maryland 21204

                   SERVE ON RESIDENT AGENT:
                   Barbara J. Stob
                   Legal Ofce                                                JURY TRIAL DEMANDED
                   Goucher College
                   1021 Dulaney Valley Road
                   Baltimore, Maryland 21204,

          and

          UNKNOWN GOUCHER COLLEGE
          SECURITY PERSONNEL
          1021 Dulaney Valley Road
          Baltimore, Maryland 21204,

                   Defendants.

          *        *        *      *       *       *                         *        *        *      *        *


                                                   COMPLAINT

                   Plaintiff Owen Feil, by and through his attorney, Donna M.B. King, Esquire, and

          the   Law Ofce    of Donna M.B. King, LLC, les         this Complaint against Defendants

          Goucher College and Unknown Goucher College Security Personnel, and states as follows:

                   1.   Plaintiff was a student at Defendant college in the fall semester 201 8.

                   2. Defendant is an educational institution in Baltimore County, Maryland.

                   3.   Plaintiff’s fall semester 2018 was his   rst   semester   of college, as a freshman.

          Because Plaintiff has certain language-based learning disabilities, Goucher College was the
      Case
       Case1:20-cv-00278-CCB
            1:20-cv-00278-CCB Document
                               Document1-1
                                        2 Filed
                                           Filed02/03/20
                                                 01/31/20 Page
                                                           Page33ofof17
                                                                      17




rst   time in which Plaintiff was mainstreamed as a student.

        4.    0n November 7, 201 8, a Goucher College student falsely accused Plaintiff of

sexual assault. In response to the student’s complaint, Defendant’s security personnel,

Unknown Goucher College Security Personnel, went to Plaintiff’s dorm room and forced

him to go to another part of the campus, the Public Safety Ofce,     for an interrogation.

        5.    The Unknown Goucher College Security Personnel would not permit Plaintiff

to get dressed, or take his phone so that he could call someone.

        6.    The Unknown Goucher College Security Personnel would not tell Plaintiff why

they were forcing him to go to the Public Safety Ofce.

        7.    The Unknown Goucher College Security Personnel forced Plaintiff to write a

statement    of what occurred that night, without informing him of the allegations against

him. It should have been obvious from the interrogation that the accuser’s vague version

of events was questionable.

        8.   Plaintiff was very distressed, not only because he had been accosted and falsely

arrested, but because he was afraid someone had hurt his classmate, unaware that he was

the one that she was falsely accusing.

        9.   It was only after being forced to write the statement that the Unknown Goucher

College Security Personnel informed Plaintiff of the allegations against him.

        10. Unknown Goucher College Security Personnel’s actions caused such a high

degree of emotional distress, that Plaintiff had to be admitted to Franklin Square Hospital

for treatment as an inpatient.

        ll. At around 2:45 a.m., Unknown Goucher College Security Personnel dialed for
Plaintiff a behavioral health teleservices service called Proto-Call that is contracted by
    Case
     Case1:20-cv-00278-CCB
          1:20-cv-00278-CCB Document
                             Document1-1
                                      2 Filed
                                         Filed02/03/20
                                               01/31/20 Page
                                                         Page44ofof17
                                                                    17




Goucher to provide contact for off-campus medical services. Proto-Call called the

Baltimore County Police Department for transport. The Unknown Goucher College

Security Personnel continued to hold and question Plaintiff until Plaintiff was taken to the

hospital two hours later.

        12. Defendant Goucher did not contact Plaintiff’s emergency contact or any family

member until late the next day.

        13. Defendant’s employees’ actions were unnecessary and were calculated to


assault, batter, and inict    emotional distress.

        14. On November 9, 2019, Defendant Goucher sent a letter to      Plaintiff by

electronic mail infoming him that he was on “interim separation” from the college and

that he could not step foot on the campus to attend his classes. The letter further states that

“[t]his action is being taken pending the College’s review of the aforementioned matter.”

        15. Plaintiff was not informed    of what to do with his belongings in his dorm   room,

as he was not permitted on campus. Goucher and its residential life ofce      failed to

communicate with Plaintiff and failed to secure Plaintiff’s belongings, allowing those

remaining items in his room to be destroyed, stolen, lost or damaged.

        16. On or around November 27, 201 8, Baltimore County Police concluded that no

criminal charges should be made. Defendant Goucher continued its “investigation.”

        l7. Plaintiff incurred the cost of an attorney and a polygraph test, and travel costs

and hotel room stays while he defended himself against the allegations.

        18. On or around     April 22, 2019, an unreasonable length of time, Defendant

Goucher’s external investigator determined that no action should be taken against Plaintiff.

        l9. No representative of Defendant Goucher ever informed or explained to Plaintiff
     Case
      Case1:20-cv-00278-CCB
           1:20-cv-00278-CCB Document
                              Document1-1
                                       2 Filed
                                          Filed02/03/20
                                                01/31/20 Page
                                                          Page55ofof17
                                                                     17




about any right to return to campus.

        20. Plaintiff was eventually permitted to nish   his classes, but his grades suffered

because of the inexcusable delay and emotional distress. More specically,      Defendant

Goucher did not make arrangements for Plaintiff to nish     his classes during the semester.

Around Christmas 201 8, Defendant Goucher’s Associate Provost for Academic Affairs

informed Plaintiff that he had failed all of his classes and placed him on “academic

suspension.” When Plaintiff received this notice, and expressed objection, Defendant

Goucher then determined that Plaintiff would receive an incomplete in all of his classes

unless he contacted his professors and completed all coursework in less than two weeks,

even though he had missed six weeks    of classes). Plaintiff demanded and received six

weeks to nish    his classwork and take all missed exams.

        21. Plaintiff did well with coursework and exams, however, because he was not

permitted to be on campus, he was penalized in his grades for not participating in class

discussions and he was given a “no pass” in a one-credit writing lab he was taking because

he did not participate.

        22. It did not appear that Defendant Goucher informed Plaintiff’s professors that

there was an extenuating circumstance preventing Plaintiff from being on campus. It

appears that Defendant Goucher failed to inform the associate provost for academic studies

of Plaintiff’s interim separation.

       23. On January 4, 2019, Defendant Goucher’s Title     IX ofce   told Plaintiff that the

investigation was almost complete and that the report would be issued before the start of

the spring semester. This led Plaintiff to believe that he could take his spring classes   if he

was exonerated. However, the process dragged on until April 2019 with Defendant
    Case
     Case1:20-cv-00278-CCB
          1:20-cv-00278-CCB Document
                             Document1-1
                                      2 Filed
                                         Filed02/03/20
                                               01/31/20 Page
                                                         Page66ofof17
                                                                    17




Goucher’s continuous delays.

         24. The Goucher College Annual Security Report, dated October 1, 201 8, at page 22,

states “[t]he person accused     of sexual misconduct, relationship violence or stalking            is

notied    in writing and in person   (if feasible) of the   complaint and investigation, and is

provided with a copy of the written complaint or written summary of a complaint that is

made in person. In the absence     of a formal complaint by     the alleged victim, the College

reserves the right to initiate a complaint and to serve as a complainant          if   the college

determines that such action is necessary to provide a safe and nondiscriminatory

environment for all students, including the student who report the sexual violence.

         25. The Goucher College Annual Security Report also states that “[t]he Title               IX

coordinator will assign a single external investigator to conduct an investigation of the

complaint. The external investigator will be a neutral party outside of the College      . . . .   The

College also reserves the right to appoint a single investigator or two investigators from

within or outside the college community to conduct the investigation where warranted, as

determined in the sole discretion    of the Title IX coordinator, in consultation with legal

counsel.”

         26. The Goucher College Annual Security Report also states that “[i]n a timely

manner the investigator shall make a report with recommendations to the Title                      IX

coordinator.”

         27. Defendant violated its own procedures by forcing Plaintiff to another part of the

campus and interrogated him without notice     of the accusation, additional failures to follow

proper notice procedures, and failing to keep a proper timeline for resolution.
     Case
      Case1:20-cv-00278-CCB
           1:20-cv-00278-CCB Document
                              Document1-1
                                       2 Filed
                                          Filed02/03/20
                                                01/31/20 Page
                                                          Page77ofof17
                                                                     17




        28. Plaintiff has been in psychological counseling since the incident. He has not

returned to college.

        29. The student who made the false complaint against Plaintiff retaliated against him

after the college’s conclusion by defaming him on a community app created by Defendant

Goucher to be used by students called “Gopher App.”            Upon information and belief,

Defendant Goucher has not taken any action against said student, despite the language of the

Goucher College Annual Security Report, above.

        30. The “Gopher App” was used by the complaining student to disseminate

condential     medical information regarding Plaintiff’s transport and stay at Franklin Square

Hospital.     Thus, Defendant Goucher violated HIPAA and Maryland law by telling the

complaining student about the condential           medical information, then allowed the

complaining student to post said information, and further allowed the information to stay on

the “Gopher App” for the entire student body to see.

        31.   By keeping the false allegations against Plaintiff on the “Gopher App,”

Defendant Goucher was assisting in the complaining student’s defamation and was actively

defaming Plaintiff.

        32. Plaintiff demands compensation for his expenses, including medical and

psychological expenses, and reimbursement for tuition, fees, room and board paid to

Defendant Goucher.



                                          M1311.
   VIOLATION 0F TITLE IX OF THE EDUCATION AMENDMENTS OF 1972
                                           Goucher

        33. Plaintiff repeats and realleges each and every allegation hereinabove as   if fully

set forth within.
        Case
         Case1:20-cv-00278-CCB
              1:20-cv-00278-CCB Document
                                 Document1-1
                                          2 Filed
                                             Filed02/03/20
                                                   01/31/20 Page
                                                             Page88ofof17
                                                                        17




            34. Title   IX of the Education Amendments of 1972 provides,               in relevant part, that:

    “No person in the United States shall, on the basis of sex, be excluded from participation in,

    be denied benets        of, or be subjected to discrimination under any education program or

    activity receiving Federal nancial      assistance.”

            35. Title   IX of the Education Amendments of 1972 applies to an entire school or

    institution   if any part of that school receives federal funds.

            36. Upon information and belief, Defendant Goucher receives federal funding, and,

    in fact, has a Title   IX plan and procedure as cited herein.
            37. Both the Department      of Education and the Department of Justice have

promulgated regulations under Title IX that require a school to "adopt and publish grievance

procedures providing for the prompt and equitable resolution                     of student. .. complaints

alleging any action which would be prohibited by" Title                 IX   or regulations thereunder. 34

CFR       § 106.8(b)    (Dep’t of Education); 28 C.F.R.       § 54.135(b) (Dep't      of Justice) (emphasis

added). Such prohibited actions include all forms of sexual harassment, including sexual

intercourse, sexual assault, and rape.‘

            38. The procedures adopted by a school covered by Title              IX must not only “ensure

the Title     IX right of the complainant,” but must also “[accord]            due process to both parties

involved. . 3’2

           39. The “prompt and equitable” procedures that a school must implement to “accord

due process to both parties involved” must include at a minimum:

                   0    “Notice ...of the procedure, including where complaints may be led”;

                   o    “Application of the procedure to complaints alleging [sexual] harassment. . .”

1
  See generally U.S. Dep’t of Education, Ofce for Civil Rights, Revised Sexual Harassment Guidance: Harassment   of
Students by School Employees, Other Students, or Third Parties — Title LY (2001) at 19-20, 21 & NN.98—101.
2
  Id. at 22 (emphasis added).
       Case
        Case1:20-cv-00278-CCB
             1:20-cv-00278-CCB Document
                                Document1-1
                                         2 Filed
                                            Filed02/03/20
                                                  01/31/20 Page
                                                            Page99ofof17
                                                                       17




                    0   “Adequate, reliable, and impartial investigation of complaints, including
                        the opportunity to present witnesses and other evidence”;

                    o   “Designated and reasonably prompt timeframes for the major stages of the
                        complaint process”; and

                    o   “Notice to the parties of the outcome of the complaint. . .”3

              40.   A school also has an obligation under Title IX to make sure that all employees
    involved in the conduct of the procedures have "adequate training as to what conduct

    constitutes sexual harassment, which includes "alleged sexual assaults.“

              41. Defendant Goucher deprived Plaintiff of his rights to due process and equal

protection through the improper administration of and/or the existence, in its current state,

of Defendant Goucher’s guidelines and regulations, and in interrogating him and forcing

him to make a statement without knowing the allegations against him.

              42. Defendant Goucher failed to conduct an adequate, reliable, and impartial

investigation of the complaint when it conducted its initial investigation of the incident, and

subsequent investigation and review, in a manner that was biased against Plaintiff.

           43. Defendant Goucher acted as the advocate for the complaining student throughout

the process, and did not act in a neutral way to reach the proper conclusion. In fact, on the

Gopher-App, the complaining student claimed that Defendant Goucher’s Title                     IX

administrator told her that although the Baltimore County Police declined to charge Plaintiff,

the complaining student could “get justice through the school and be able to feel safe again

on the campus [she] called home.”




3
 Id. at 20.
41d. at21.
    Case
     Case1:20-cv-00278-CCB
          1:20-cv-00278-CCB Document
                             Document1-1
                                      2 Filed
                                         Filed02/03/20
                                               01/31/20 Page
                                                         Page10
                                                              10ofof17
                                                                     17




           44. Defendant Goucher has created an environment where an accused male student

is fundamentally denied due process by being prosecuted under a presumption       of guilt. Such

a one-sided process deprived Plaintiff, as a male student,      of educational opportunities   at


Goucher on the basis of his sex.

           45. Defendant Goucher suspended Plaintiff for academic performance for the fall

semester without giving Plaintiff a chance to nish           his classes.   Defendant Goucher

suspended Plaintiff’s nancial       aid package for Plaintiff’s inability to attend his classes.

Defendant Goucher gave Plaintiff impossible to meet deadlines to complete his coursework.

And even when Plaintiff completed his coursework successfully, Defendant Goucher

penalized his grades for “lack of participation” while not allowing him to participate in

classes.

           46. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, plus prejudgment interest, attorneys' fees, expenses, costs and

disbursements.

           WHEREFORE, Plaintiff Owen Feil prays that the Court enterjudgment in his favor

and against Defendant Goucher College for damages in the amount         of at least Seventy-

Five Thousand Dollars and No Cents ($75,000.00), costs, and such other and further relief

asjustice may require.

                                           QQLJlV—TLI
                                  BREACH 0F CONTRACT
                                            Goucher

        47. Plaintiff repeats and realleges each and every allegation hereinabove as     if fully

set forth herein.
    Case
     Case1:20-cv-00278-CCB
          1:20-cv-00278-CCB Document
                             Document1-1
                                      2 Filed
                                         Filed02/03/20
                                               01/31/20 Page
                                                         Page11
                                                              11ofof17
                                                                     17




        48. Based on the foregoing, Defendant Goucher created express and implied

contracts when Plaintiff accepted as admission to Defendant and paid tuition and fees.

        49. Based on the aforementioned facts and circumstances, Defendant Goucher

breached express and/or implied agreement(s) with Plaintiff, including the procedures for

investigation of a Title   IX complaint.
        50.   As described above, Defendant Goucher committed several breaches of          its


agreements with Plaintiff during the investigation and resolution process.   A non-exhaustive

list of Goucher’s breaches include the following: (1) Defendant Goucher never informed

Plaintiff that Plaintiff could appeal the interim separation; (2) Defendant Goucher never took

steps to ensure Plaintiff was able to complete his classes; (3) Defendant Goucher failed to

timely investigate and provide the results of the investigation; (4) Defendant Goucher failed

to communicate with Plaintiff regarding the status      of his interim separation,   he never

received a communication from the associate dean of students at any time after initial

notication    of the interim separation; (5) Defendant Goucher failed to communicate with

Plaintiff regarding the status ofhis dorm room; (6) Once Plaintiff was found not responsible,

Defendant Goucher failed to inform Plaintiffthat the interim separation was lifted and failed

to contact him regarding the process for returning to campus; (7) Defendant Goucher failed

to communicate with Plaintiff about a refund for tuition and fees, despite the fact that the

policy states “[s]tudents who are found not responsible or receive a lesser sanction than

suspension or expulsion will receive full or partial refunds, depending on the date of the

interim separation, as determined by senior administrators.”




                                              10
   Case
    Case1:20-cv-00278-CCB
         1:20-cv-00278-CCB Document
                            Document1-1
                                     2 Filed
                                        Filed02/03/20
                                              01/31/20 Page
                                                        Page12
                                                             12ofof17
                                                                    17




        5 1.   As a result of the foregoing, Plaintiff suffered loss in the education in which   he


paid, future education, and other damages to be determined at trial, plus prejudgment interest,

attorneys' fees, expenses, costs and disbursements.

        WHEREFORE, Plaintiff Owen Fell prays that the Court enter judgment in his favor

and against Defendant Goucher College for damages in the amount         of at least Seventy-

Five Thousand Dollars and No Cents ($75,000.00), costs, and such other and further relief

as justice may require.


                                           w
                                         DEFAMATION
                                             Goucher

        52. Plaintiff repeats and realleges each and every allegation hereinabove as      if fully

set forth herein.

        53. Defendant Goucher controls the Gopher App that was used by the complaining

student to disseminate false statements that Plaintiff was a rapist.      Such statements were

made after Defendant Goucher’s determination that Plaintiff did not commit sexual assault.

When Plaintiff complained to Defendant Goucher about the defamatory statements of the

Gopher App, Defendant Goucher did not remove the statements, allowing the continued

dissemination of defamatory statements and participating in the defamation.

       54. By keeping the false allegations against Plaintiff on the “Gopher App,”

Defendant Goucher was assisting in the complaining student’s defamation and was actively

defaming Plaintiff.

       55. Such false statements exposed Plaintiff to public scorn, hatred, contempt and

ridicule, and encouraged others in the community to not have a good opinion of Plaintiff.

There was no way in which Plaintiff could return to the college with the dissemination of




                                                11
   Case
    Case1:20-cv-00278-CCB
         1:20-cv-00278-CCB Document
                            Document1-1
                                     2 Filed
                                        Filed02/03/20
                                              01/31/20 Page
                                                        Page13
                                                             13ofof17
                                                                    17




false information that he was a rapist, and with the disclosure of his private health

information on the app.

        WHEREFORE, Plaintiff Owen Feil prays that the Court enter judgment in his favor

and against Defendant Goucher College for damages in the amount of at least Seventy-

Five Thousand Dollars and No Cents ($75,000.00), costs, and such other and further relief

as justice may require.



                            COUNT IV
                      BREACH OF CONTRACT
             DISCLOSURE OF HEALTH INFORMATION IN
   VIOLATION OF HIPAA and MD CODE, HEALTH GENERAL 4-201, et seg.
                                                               -—


                                            Goucher

        56. Plaintiff repeats and realleges each and every allegation hereinabove as    if fully

set forth herein.

        57. Defendant Goucher has an obligation to keep student medical information private.

        58. Defendant Goucher breached that obligation when it told the complaining party

about Plaintiff’s condential    medical information and allowed that information to be shared

via its Gopher App.

        59.   As a result of the foregoing, Plaintiff suffered a halt to his college education,

distress, loss in future education, and other damages to be determined at trial, plus

prejudgment interest, attomeys' fees, expenses, costs and disbursements.

       WHEREFORE, Plaintiff Owen Feil prays that the Court enter judgment in his favor

and against Defendant Goucher College for damages in the amount        of at least Seventy-

Five Thousand Dollars and No Cents ($75,000.00), costs, and such other and further relief

as justice may require.




                                               12
    Case
     Case1:20-cv-00278-CCB
          1:20-cv-00278-CCB Document
                             Document1-1
                                      2 Filed
                                         Filed02/03/20
                                               01/31/20 Page
                                                         Page14
                                                              14ofof17
                                                                     17




                                          COUNT V
                                       FALSE ARREST
                        Unknown Goucher College Security Personnel

        60. Plaintiff repeats and realleges each and every allegation hereinabove as      if fully

set forth herein.

        61. Defendant Unknown Goucher College Security Personnel forced Plaintiff to

leave his dorm room and go across campus with them, where he was interrogated. Defendant

Unknown Goucher College Security Personnel forced Plaintiff to write a statement against

his will. Defendant Unknown Goucher College Security Personnel deprived Plaintiff of his

personal liberty without Plaintiffs consent and without legal justication.

        62. As a result of Defendant Unknown Goucher College Security Personnel’s actions,

Plaintiff has suffered personal injury and severe mental anguish and humiliation. Plaintiff

had to be transported to Franklin Square Hospital after the false arrest. Plaintiff has been in

psychiatric counseling since this false arrest.

        63. Plaintiff repeats and realleges each and every allegation hereinabove as      if fully
set forth herein.   At all times relevant hereto, Defendant Unknown Goucher College Security

Personnel were employed by Defendant Goucher.           At all times relevant   hereto, Defendant

Unknown Goucher College Security Personnel were employed by Defendant Goucher.

        WHEREFORE, Plaintiff Owen Feil prays that the Court enter judgment in his favor

and against Defendant Unknown Goucher College Security Personnel for damages in the

amount of at least Seventy-Five Thousand Dollars and No Cents ($75,000.00), costs, and

such other and further relief as justice may require.




                                                  13
    Case
     Case1:20-cv-00278-CCB
          1:20-cv-00278-CCB Document
                             Document1-1
                                      2 Filed
                                         Filed02/03/20
                                               01/31/20 Page
                                                         Page15
                                                              15ofof17
                                                                     17




                                COUNT VI
              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                               All Defendants
         64. Plaintiff repeats and realleges each and every allegation herein above as   if fully

set forth herein.

        65. Defendant Unknown Goucher College Security Personnel forced Plaintiff to

leave his dorm room and go across campus with them, where he was interrogated. Defendant

Unknown Goucher College Security Personnel forced Plaintiff to write a statement against

his will. Defendant Unknown Goucher College Security Personnel deprived Plaintiff of his

personal liberty without Plaintiff’s consent and without legal justication.

        66. Defendant Goucher’s actions in participating in defamation        of Plaintiff was

without any legal basis or justication,     and keeping the defamatory information on the

community information application was intentional.

        67. Defendant’s actions were intentional and reckless, and extreme and outrageous.

        68. As a direct result of Defendant Unknown Goucher College Security Personnel’s

actions, Plaintiff has suffered personal injury and severe mental anguish and humiliation.

The emotional distress was so severe that Defendant Plaintiff had to be transported to

Franklin Square Hospital after the false arrest. Plaintiff has been in psychiatric counseling

since this false arrest.

        69. As a result of Defendant Goucher’s actions in defaming Plaintiff, Plaintiff has

suffered severe mental anguish and humiliation. The emotional distress was so severe that

Plaintiff ‘s psychiatric counseling to this day includes the counseling because of the

defamation.




                                              14
    Case
     Case1:20-cv-00278-CCB
          1:20-cv-00278-CCB Document
                             Document1-1
                                      2 Filed
                                         Filed02/03/20
                                               01/31/20 Page
                                                         Page16
                                                              16ofof17
                                                                     17




        WHEREFORE, Plaintiff Owen Feil prays that the Court enterjudgment in his favor

and against Defendants Goucher College and Unknown Goucher College Security

Personnel for damages in the amount of at least Seventy-Five Thousand Dollars and No

Cents ($75,000.00), costs, and such other and further relief as justice may require.



                                          2w
                                  RESPONDEAT SUPERIOR
                                            Goucher

        70. Plaintiff repeats and realleges each and every allegation hereinabove as   if fully

set forth herein.

        71.   At all times relevant   hereto, Defendant Unknown Goucher College Security

Personnel were employed by Defendant Goucher.

        72. The above-described acts      of Defendant Unknown Goucher College Security

Personnel were committed within the scope of their employment with Defendant Goucher

College. As the employer of Defendant Unknown Goucher College Security Personnel,

Defendant Goucher College is responsible for all of the acts committed by Defendant

Unknown Goucher College Security Personnel within the scope of their employment.

Defendant Goucher College is liable for the employee actions set forth herein, including false

arrest and intentional iniction   of emotional distress.

        WHEREFORE, Plaintiff Owen Feil prays that the Court enter judgment in his favor

and against Defendant Goucher College for damages in the amount      of at least Seventy-

Five Thousand Dollars and No Cents ($75,000.00), costs, and such other and further relief

as justice may require.




                                               15
Case
 Case1:20-cv-00278-CCB
      1:20-cv-00278-CCB Document
                         Document1-1
                                  2 Filed
                                     Filed02/03/20
                                           01/31/20 Page
                                                     Page17
                                                          17ofof17
                                                                 17




                                         Respectfully submitted,




                                        DonnaMB. King
                                        Law Ofce of Donna M.B. King, LLC   \
                                        309 West Pennsylvania Avenue
                                        Towson, Maryland 21204
                                        Phone: 410-494-1005
                                        Facsimile: 410-769-8333
                                        Email: dkin    dkin -law.com
                                        CPF# 97121701 17

                                        Attorney for Plaintiff




                         DEMAND FOR JURY TRIAL

   Plaintiff demands ajury trial on all issues herein.




                                        Donn‘a'MB. King
                                        Law Ofce of Donna M.B. King, LLC
                                        309 West Pennsylvania Avenue
                                        Towson, Maryland 21204
                                        Phone: 410-494-1005
                                        Facsimile: 410-769-8333
                                        Email: dking@dking-law.com
                                        CPF# 97121701 17

                                        Attorney for Plaintiff




                                         16
